Citation Nr: 1508486	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for claustrophobia.

3.  Entitlement to service connection for dyshidrotic eczema.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 2, 1964, and from October 15, 1964 to May 1980.

These matters come to the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for cervical degenerative disc disease, lumbar degenerative disc disease, claustrophobia, dyshidrotic eczema, left carpal tunnel syndrome, and right carpal tunnel syndrome.  A notice of disagreement was filed in March 2012 with regard to cervical degenerative disc disease, lumbar degenerative disc disease, right carpal tunnel syndrome, dyshidrotic eczema, and claustrophobia.  A statement of the case was issued in November 2012.  A substantive appeal was received in February 2013 with regard to the issues of cervical degenerative disc disease, claustrophobia, and dyshidrotic eczema.  The Veteran did not perfect an appeal with regard to the lumbar degenerative disc disease and right carpal tunnel syndrome, thus these issues are not in appellate status.

The Board notes that the Veteran has repeatedly expressed disagreement with a 0 (zero) percent rating assigned to dyshidrotic eczema.  See February 2012 Notice of Disagreement and February 2013 VA Form 9.  However, service connection is not in effect for dyshidrotic eczema, thus no disability rating has been assigned.  A disability rating will be assigned if service connection is established.  Service connection has only been established for hearing loss and chronic fibrocalcific changes in hilar regions, inactive.  These disabilities are separately rated 0 (zero) percent disabling.  A 10 percent rating has been assigned based on multiple, noncompensable service-connected disabilities.  

The issues of entitlement to service connection for claustrophobia and dyshidrotic eczema are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that a cervical spine disability manifested during service or is otherwise due to active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In May 2011, the RO sent the Veteran a letter, prior to adjudication of his claim, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

The Veteran's service treatment records and post-service treatment records have been obtained and considered.  All treatment records from private medical providers identified by the Veteran have been associated with the claims folder.  The private treating provider Murray-Calloway County Hospital indicated that it did not have any records pertaining to the Veteran.  There is no indication of any outstanding treatment records.  The Veteran was afforded a VA examination in December 2011.  There is no argument or indication that the examination or opinion is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria & Analysis

The Board has reviewed all of the evidence in the claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

An April 1974 service treatment record reflects complaints of a sore neck and back.  The Veteran reported that he was mowing his lawn the prior day.  The impression was musculoskeletal pain.  

A May 1974 Report of Medical Examination reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  A March 1980 Report of Medical Examination conducted for separation purposes does not reflect any complaints or diagnoses related to the cervical spine.  On a March 1980 Report of Medical History completed by the Veteran for separation purposes, he denied any complaints related to his cervical spine or neck.  

An April 2009 MRI of the cervical spine reflects stable MRI of the cervical spine without contrast when compared to recent examination of March 2009 with mild diffuse degenerative disc disease.  

Correspondence dated in May 2009 from a private physician reflects that the cervical spine had some asymmetry at C4-5 and C5-6 and C6-7 all on the right side but no significant impingement and those have been stable.  

A June 2009 private treatment record reflects that the April 2009 MRI report was reviewed and the examiner commented that there was multilevel degenerative changes and cervical spondylosis without myelopathy.  There was uncovertebral hypertrophy at C4/5, particularly to the right, with some right neuroforaminal stenosis.  

In December 2011, the Veteran underwent a VA examination.  He reported an onset of cervical/neck "arthritis" in approximately 2008 or 2009.  The examiner diagnosed cervical degenerative disc disease.  Upon review of the service treatment records and post-service medical records, the examiner opined that it was less likely than not that his cervical degenerative disc disease was incurred in or caused by an event during military service.  The examiner commented that the service treatment records were silent and the disorder was diagnosed post-service.  The examiner opined that it was most likely age-related.  The examiner further opined that there is no clinical correlation/nexus between cervical degenerative disc disease and in-service acute posterior cervical spine condition/musculoskeletal pain associated with mowing lawn.  The examiner explained that while the neck sprain/strain of the muscles and ligaments involves soft tissues of the spinal region, cervical degenerative disc disease and spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other.  The examiner cited to the Guides Newsletter AMA in July/August 2009 which states that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) are the predominant predictors of degenerative disc disease.  The examiner opined that his in-service acute posterior cervical spine condition/musculoskeletal pain resolved in 1974 with no residuals.  The examiner also noted that the March 1980 retirement physical was silent for residual neck condition or cervical degenerative disc disease.  

A May 2013 private orthopaedic evaluation reflects the Veteran's report that he has had back and cervical spine issues with ruptured discs.  He reported a history of lifting 25 or more 250 pound bombs and sometimes thousand pound bombs with another man during service.  He reported that his neck problems began in 1996 with pain in the right side of his neck and "nothing very much as [sic] happened since then, and there is no distal radiation or paresthesias."  The assessment was cervical spondylosis, sprain of neck, and cervical disk degeration.  The examiner did not comment on etiology.  

As detailed above, while a current cervical spine disability is shown, the evidence reflects that this disorder manifested many years after separation from service per post-service treatment records and the lay statements of the Veteran.  As detailed, service treatment records do reflect complaints of neck pain in April 1974; thereafter, the records do not reflect any further complaints related to the neck.  Moreover, his separation examination conducted six years later does not reflect any complaints or diagnosis related to the neck.  While the Veteran claims that his current cervical spine disability is due to service, he told the May 2013 VA examiner that his neck problems began in 1996, thus over 16 years after separation from service.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years is a factor for consideration.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

As detailed above, the VA examiner considered the Veteran's assertions, the service treatment records, and post-service medical records and opined that the current cervical condition is not due to his in-service neck complaints and symptoms.  The VA examiner provided a clear rationale in support of the conclusions based on review of the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record. 

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current cervical spine disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the complaints and symptoms documented in service and the contentions of the Veteran, a medical opinion was sought, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran.  Moreover, as the instant case involves disc disease, as opposed to joint disease (arthritis), a chronic disease is not at issue and as such an award of service connection based solely on lay evidence of continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In conclusion, the most probative evidence is against a link between current cervical spine disability, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for cervical spine disability is denied.


REMAND

Claustrophobia

The Veteran asserts that he has claustrophobia due to being confined on various ships during service.  He asserts that he was on the 7th floor below the water and "locked into the small space for about an hour and a half."  He stated that there were numerous occasions while serving on the ship that being in small spaces affected him.  See February 2013 VA Form 9.  

Service records reflect that he served in the United States Navy aboard the U.S.S. America.

A July 2009 private record reflects an assessment of anxiety/claustrophobia, severe.

In December 2011, the Veteran underwent a VA mental disorders examination.  The examiner diagnosed specific phobia, situational type.  Claustrophobia was not specifically mentioned or discussed, nor did the Veteran describe his experiences in service, specifically being confined in small spaces.  The examiner opined that a mental disorder is less likely than not caused by or a result of an in-service illness.  

The Veteran should be afforded a VA examination to assess whether he has a chronic disability manifested by claustrophobia and whether this condition is due to being confined in small spaces during service.


Dyshidrotic eczema

An August 1970 service treatment record reflects fungus on the left hand.  Service treatment records dated in September and October 1970 reflect fungus on left hand.  A July 1971 service treatment record reflects a history of dermatitis on the left hand for two years.  A February 1972 service treatment record reflects a diagnosis of chronic dyshidrotic eczema of both hands.  A December 1976 service treatment record reflects a history of chronic dyshidrotic eczema.  

In December 2011, the Veteran underwent a VA examination.  The examiner stated that despite subjective complaints, there is no objective evidence of dyshidrotic eczema.  The examiner found that his in-service dyshidrotic eczema hands had resolved.

In his substantive appeal, the Veteran took issue with the fact that an "active" disability was not found and he reported that he has been prescribed two medications (Selenium Sulfide and Ketoconazole) to control his condition.  

A February 2013 private treatment record reflects a diagnosis of seborrheic dermatitis.

The United States Court of Appeals for Veterans Claims (Court) has held that when a disease fluctuates between active and inactive stages, VA's duty to assist requires that a medical examination take place during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  In light of the chronic assessment in service and the Veteran's assertions that he does have an active disability and that he is on prescribed medication to control it, a new examination during a period of flare-up should be scheduled.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed claustrophobia.  The claims and Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should opine whether claustrophobia is at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service experiences of working in confined spaces on ships.  Consideration should be given to the current diagnoses of record.

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed dyshidrotic eczema.  To the extent possible, such examination should be scheduled at a time the disability is active.  The claims and Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should opine whether dyshidrotic eczema is at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein.  Consideration should be given to the in-service diagnosis of dyshidrotic eczema and current diagnoses of record.

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  After completion of the above, review the expanded record and readjudicate the service connection claims.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


